                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION-DETROIT
  IN RE:
                                               CHAPTER 13
  MARSENA L TYRONCE,
                                               CASE NO. 19-41124-PJS
  DEBTOR.                                      JUDGE PHILLIP J SHEFFERLY
  __________________________/
                          ORDER ADJOURNING HEARING


       This matter having come on for hearing on 4/16/19, regarding


[ONLY PROVISIONS CHECKED BELOW SHALL APPLY]:

☒      Confirmation of Plan.


The parties having agreed to the terms herein, based on the records


of the Court, the Court being otherwise sufficiently advised in the


premises; and there being no adverse impact upon any party by way


of this action, thus no notice is required to be given; now therefore;


       IT IS HEREBY ORDERED that [ONLY PROVISIONS CHECKED BELOW SHALL


APPLY]:

☒      The above referenced matter is adjourned to 6/25/19 at 9:00


a.m.



                                                                       Page 1 of 3
  19-41124-pjs   Doc 37   Filed 04/19/19   Entered 04/19/19 08:11:37   Page 1 of 3
☒    Debtor file amended plan to treat residential lease and Rent-a-


Center and to reflect pro-ration in section 2 by 5/6/19.

☒    Debtor shall file and serve amended schedules B & G on or


before 5/6/19.

☒    Debtor shall provide 2018 tax return, pay advices, lawsuit


documents and income from second job by 5/6/19.


     IT IS FURTHER ORDERED that if any of the above is not completed by


the date and time specified, the case shall be dismissed upon Order


of the Court without further notice or hearing.



/s/ Krispen S. Carroll
                                             /s/ Alex Berry-Santoro
Krispen S. Carroll (P49817)
                                             Alex Berry-Santoro (P81545)
Chapter 13 Trustee
                                             Attorney for Debtor
Margaret         Conti      Schmidt
                                             BABUT LAW OFFICES PLLC
(P42945)
                                             700 TOWNER STE 1
Maria Gotsis (P67107)
                                             YPSILANTI, MI 48198-5757
719 Griswold St., Ste 1100
                                             (734) 485-7000
Detroit, MI 48226
                                             wbabut@babutlaw.com
(313) 962-5035
notice@det13ksc.com



                                                                       Page 2 of 3
  19-41124-pjs   Doc 37   Filed 04/19/19   Entered 04/19/19 08:11:37   Page 2 of 3
Signed on April 19, 2019




                                                                        Page 3 of 3
  19-41124-pjs    Doc 37   Filed 04/19/19   Entered 04/19/19 08:11:37   Page 3 of 3
